ON MOTIONS                           MEMORANDUM DECISION
On December 28, 1998, Joseph A. Streb, administrator of the estate of Roy Eugene Snodgrass, Jr., refiled a lawsuit against AMF Bowling Centers, Inc., ("AMF") and a variety of parties related to AMF. The lawsuit alleged that AMF and entities related to AMF had concealed and/or destroyed evidence which was necessary to pursue claims against AMF for the death of Roy Eugene Snodgrass, Jr. The lawsuit alleged that Mr. Snodgrass had been electrocuted while performing routine electrical testing on a pinsetter at Main Lanes in Whitehall, Ohio. Counsel for the estate of Mr. Snodgrass then moved to turn the lawsuit into a discovery action under R.C. 2317.48 and Civ.R. 34(D). The trial court overruled the motion, believing that counsel was attempting to maintain a discovery action at the same time that counsel was pursuing a lawsuit on the merits of the claims.
Counsel for the estate then filed a notice of appeal of the trial court's ruling. Attorneys for AMF — related entities have filed a motion asking that the appeal be dismissed. Counsel for the estate responded with a motion to strike the AMF motion. The motion to dismiss and the motion to strike are now before the court for review.
The record before us does not reflect service of process on any of the named defendants. The record before us also does not reflect a waiver of service or any other document in the record which would permit the trial court to assert jurisdiction over any of the named defendants. Under the circumstances, the AMF — related entities have not appeared and submitted to the jurisdiction of the trial court.
The motion to strike the motion to dismiss is, therefore, granted.
However, appellant is attempting to pursue an appeal from a trial court ruling which does not constitute a final appealable order as defined in R.C.2905.02. Therefore, the appeal is dismissed by the courtsua sponte.
Motion to strike granted; appeal dismissed sua sponte.
BOWMAN and DESHLER, JJ., concur.
       DETERMINATIONS OF COURT RELEASED THURSDAY, AUGUST 19, 1999 OPINIONS AND DECISIONS